Decision and order number B-64-88 of the respondent Board of Collective Bargaining of the City of New York which, following a hearing, determined that the topic of a February 17, 1987 directive by the Police Commissioner was not subject to collective bargaining, unanimously confirmed, the petition denied and the CPLR article 78 proceeding (transferred to this court by order of Sup Ct, NY County, Helen Freedman, J., entered on or about Apr. 14, 1989) dismissed, without costs or disbursements.
*445This court’s inquiry is limited to whether the determination by respondent Board is supported by substantial evidence. (Matter of Pell v Board of Educ., 34 NY2d 222 [1974].) Testimony and documentary evidence offered by the City of New York was that "hog-tying”, a body-immobilizing restraint procedure prohibited by the directive, was neither taught during the training of police officers nor the subject of any prior directive, intradepartmental communication or manual. Further, the supervisor of the city’s entire patrol force testified that in his 41 years of service he never saw "hog-tying” used and was not aware that it ever had been used by members of the Department. Thus, substantial evidence supports the respondent Board’s conclusion that the directive did not constitute a change in existing Department policy and was not subject to collective bargaining. Concur—Ross, J. P., Asch, Kassal, Wallach and Smith, JJ.